Citation Nr: 0011908	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  95-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel



INTRODUCTION

The veteran had active military service from January 1942 to 
January 1946.  He died April 2, 1994.

This appeal arises from the appellant's timely filed January 
1995 substantive appeal.  

The Board of Veterans' Appeals (Board) has reviewed the 
appellant's November 1995 notice of disagreement (NOD), and 
January 1995 substantive appeal.  The Board can not find 
these pleadings raise any issue other than that certified for 
appellate review.  To the extent the appellant simply 
mentions the veteran was under VA treatment prior to his 
death in her notice of disagreement, there is no statement 
that even with a "liberal reading" can be reasonably found 
to raise a claim under 38 U.S.C.A. § 1151 (West 1991) for 
compensation benefits based upon disability or death due to 
VA medical or surgical treatment.  If the appellant believes 
that VA medical treatment was in any way related to the 
veteran's death, she needs to file a specific claim for 
benefits under 38 U.S.C.A. § 1151 with the RO.  


FINDINGS OF FACT

1.  At the time of the veteran's death in April 1994, service 
connection had not been established for any disability.

2.  The certificate of death shows the immediate cause of the 
death as cardiopulmonary arrest, due to hypotension, 
retroperitoneal hemorrhage, and acute MI (myocardial 
infarction); "Thrombolic Therapy" was a significant 
condition contributing to death but not related to the cause 
of death.  An autopsy was performed.  

3.  There is no competent medical evidence of a causal 
relationship between the cause of the veteran's death and the 
veteran's service.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for dependency and indemnity compensation benefits is 
a new claim; therefore, like any other claim for service-
connected benefits, a DIC claim must be well-grounded.  Darby 
v. Brown, 10 Vet. App. 243 (1997).

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.


Factual Background

Service medical records for the veteran show that he was 
hospitalized in July and August 1943 for complaints of 
dizziness, anorexia, and pain in the left side of the chest.  
The final diagnosis was paroxysmal tachycardia (abrupt onset 
and termination of rapid beating of the heart), mild, cause 
undetermined.  He was returned to duty.  In February 1944 he 
was seen for complaints of back trouble, and "my heart is 
bad."  An analgesic was prescribed.  Subsequent 
hospitalizations for problems not at issue, in 1944 and 1945, 
found no heart disease or disorder.

An SGO (Surgeon General's Office) record shows 
hospitalization in August 1944 for a disorder not at issue.

When the appellant applied for disability benefits in 
February 1960 he did not report any post-service heart 
problems or treatment.  VA examination in March 1960 found no 
heart disability.  

The hospital discharge summary for the veteran's terminal 
hospitalization shows that he was admitted March 27, 1994, 
for chest pain.  While hospitalized he experienced a MI.  In 
the course of treatment he suffered retroperitoneal 
hemorrhage, and expired April 2, 1994.  

The April 4, 1994, autopsy report showed clinical diagnoses 
of myocardial infarction, S/P (status-post) streptokinase and 
heparin therapy, and retroperitoneal bleeding.  The 
anatomical diagnoses included atherosclerotic heart disease 
with old and recent myocardial infarctions, S/P 
anticoagulation therapy; massive retroperitoneal and pelvic 
therapy; cardiomegaly; early bronchopneumonia; pulmonary 
hemorrhage, focal; osseous metaplasia of lungs; chronic 
diverticulitis of colon; and prostatic hyperplasia.

In November 1994 the appellant submitted authorization's for 
release of information from a private medical center, and VA 
medical facility.  

The appellant in her January 1995 substantive appeal, 
reported that the stress of service in the United States 
military service caused the veteran's death.  She asserted 
that he was exposed to and suffered from documented 
environmental stressors.  


Analysis

The Board notes first that nothing in this determination or 
the prior decision of the RO is intended explicitly or 
implicitly to cast any doubt on appellant's good faith in 
advancing this claim.  The Board, however, is not empowered 
to rest its determination upon a subjective test of whether 
the appellant's belief in her entitlement to the benefit 
sought here is sincere.  The Board is constrained by its 
statutory mandate to rest its decision upon an objective 
basis under which the Board must apply the law to the facts 
as shown by the evidence.  Following review of the current 
record, the Board is compelled to conclude that the appellant 
has not met her initial burden of presenting a well-grounded 
claim.

There is no indication in the veteran's service medical 
records, or the VA examination in the 1960, of chronic 
cardiovascular disease.  While the veteran was seen in July 
and August 1943 for what was initially described as 
neurocirculatory asthenia and later diagnosed as mild 
proximal tachycardia, cause undetermined, and complained of 
heart trouble later, there is no clinical indication of an 
chronic cardiovascular disability thereafter, at separation 
from service or on VA examination in 1960.  Indeed, as late 
as the terminal hospitalization report and the autopsy in 
1994, no disability related to the single episode of mild 
proximal tachycardia over fifty years earlier in 1943 was 
identified.

Apart from the 1960 VA examination, there is no other medical 
evidence of record from the period of service or the period 
shortly after service.  While the appellant contends that the 
cause of the veteran's death was related to stress while in 
service, she has not presented nor alleged the existence of 
competent medical evidence demonstrating such a relationship, 
and she is not shown to posses the medical expertise to make 
a finding of a relationship between the post-service heart 
disease and service.  Espiritu v. Derwinski, 2 Vet. App. 492 
1992).  Accordingly, she has not submitted competent medical 
evidence to establish a nexus between the cause of death and 
any incident of service, and thus the Board must find that 
her claim for service connection for the cause of death is 
not well grounded.

In regard to the thrombotic therapy, reported on the 
certificate of death as a condition contributing to death, 
this is not a separate disorder to be traced back to service 
as it was part of the treatment for the veteran's MI, which 
has not been related to his military service.  

Although it does not appear that the RO attempted to contact 
the private facility named in the release of information form 
submitted by the appellant, the Board notes that the 
appellant did not include any concrete information with the 
form, such as dates of treatment (aside from the word 
"94"), type of treatment, or how such records would have a 
bearing on her claim.  It is for consideration that the 
veteran's service was in the 1940's, and medical records 
documenting heart disease decades after service are not 
relevant, absent a medical opinion as to nexus.  In fact the 
appellant has not alleged the existence of any medical 
evidence that would make her claim well grounded.  See in 
general Olson v. Principi, 3 Vet. App. 480 (1992); Epps v. 
Brown, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. Denied, 
118 S. Ct. 2348 (1998).  As the Court has held:

VA's "duty to assist" does not derogate from a 
claimant's burden of submitting evidence sufficient 
to justify a belief by a fair and impartial 
individual that a claim is well grounded.  The VA's 
"duty" is just what it states, a duty to assist, 
not a duty to prove a claim with the claimant only 
in a passive role. . . .  [T]he "duty to assist" is 
not a license for a "fishing expedition" to 
determine if there might be some unspecified 
information which could possibly support a claim.  
In connection with the search for documents, this 
duty is limited to specifically identified 
documents that by their description would be 
facially relevant and material to the claim.  

Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted).

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet her initial burden, 
however, her claim is inherently implausible such that any 
error by the RO is harmless and she is not prejudiced.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. 
Brown, 9 Vet. App. 425 (1996).  Nothing in this decision 
would preclude the appellant from submitting a well-grounded 
claim in the future.  










ORDER

As the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, the claim is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

